Mr. Justice Bailey delivered the opinion of the Court: The record in this case presents two principal questions: 1. Whether, by a proper construction of the deed of June 30, 1875, from Samuel Black and wife to Alonzo S. Black, as the same was executed, the children of Alonzo S. Black can be held to have taken the remainder in the land conveyed, after the preceding life estates, in fee, as purchasers. 2. If such construction is inadmissible whether the case made by the pleadings -and proofs warranted the court in decreeing the reformation of said deed in such manner as to give it that effect. It is clear that these two questions depend upon quite different considerations and must therefore be considered separately. The first calls for a construction and a determination of the legal effect of the language which the parties actually employed in the instrument as the same was executed by them, and the second rests upon the allegation that by mistake words not intended were inserted in the instrument, and, consequently, that the real intention of the parties was not expressed. In giving construction to the deed we are necessarily confined to the terms of the instrument itself, the object being to ascertain the intention of the parties as expressed by the language used, and not the intention which may at the time have existed in their minds. True, where the language is otherwise obscure or doubtful, resort may be had to oral evidence of the circumstances surrounding the parties at the time the instrument was executed, but this can never be done for the purpose of contradicting, or varying the language actually employed, but merely to enable the court to view the instrument from the stand-point of the parties who executed it, and be thereby better enabled to determine the sense in which the words used were intended to be understood. This principle excluded parol evidence contradictory of the writing itself, even though such evidence might clearly show that the real intention of the parties was at variance with the particular intention expressed in the written instrument. And where there is no ambiguity in the terms used, or where the language of the instrument has a settled legal meaning, the instrument itself is the only criterion of the intention of the parties, and its construction is not open to oral evidence. 1 Chitty on Cont. (11th Am. Ed.) 140; 2 Pars, on Cont. 551; 1 Addison on Cont. 182. We allude to these elementary principles because counsel, in seeking to construe the deed, seem, to some extent at least, to rely upon the evidence tending to show that the actual intention of the grantors was different from that expressed by the language of the deed, and that by mistake of the scrivener, words were employed which failed to give proper expression to their intention. Whatever may be the force of that evidence as bearing upon the issues made by the cross-bill, it can not be considered in giving construction to the deed as actually executed. The further circumstance is relied upon that Alonzo S. Black and his two sons had always resided with the grantors, and that said grantors had a special fondness and affection for their said grandsons. The execution of the deed is shown to have been without consideration, and was in fact a gift from the grantors to the grantee, and while the circumstance here alluded to was doubtless sufficient to furnish to the grantors a motive for making their grandsons the direct objects of their bounty, it imposed upon them no obligation to do so, and furnishes no explanation of what they did, and we are therefore unable to see how it can be resorted to as giving character to their act in making the conveyance, or aid in the ascertainment of the intention expressed in the deed. Recurring then to the deed itself, we are of the opinion that, under the rules of law now firmly established in this State, said deed must be held to be a conveyance to Alonzo S. Black of the land therein described in fee simple, subject only to the life estates of the grantors which were excepted out of the conveyance and reserved to them. The parties to the deed, as therein named, are Samuel Black and Clarinda Black, his wife, parties of the first part, and Alonzo S. Black, party of the second part. The grant is to “the said party of the second part the remainder of all the following described premises, (describing the land in controversy), when it shall happen, upon the death of the parties of the first part or the survivor of them: To have and to hold the said remainder, unto said. party of the second part and his assigns, for and during the natural life of said party of the second part, and upon his death then unto his heirs and their assigns forever; It being the true intent and meaning of this indenture to reserve a life estate in the above described premises to said parties of the first part and the survivor of them, and to convey the remainder upon the death of such survivor to said party of the second-part, to have and to hold only during his natural life, and upon the death of said party of the second part, said premises to be held in fee simple by his heirs and their assigns forever.” It will thus be seen that the grant is in terms to Alonzo S. Black and his heirs. There is nothing in the deed which can be held, either expressly or by implication, to limit or qualify the word “heirs,” or to give to it any other than its ordinary legal signification, viz, those persons, whoever they may be, upon whom the law, at the death of the ancestor, would cast the inheritance, thus including all possible heirs, to take in succession from generation to generation, under the name of heirs of the ancestor. Under the rule of law known as the Rule in Shelly’s Case, which is in force in this State, the word' “heirs,” when thus used, must he held to be a word of limitation and not of purchase. This rule and its application have been so fully and. elaborately considered and illustrated by us in cases heretofore decided, as to require but little discussion here. Baker v. Scott, 62 Ill. 86 ; Carpenter v. Van Olinder, 127 id. 42; Hageman v. Hageman, 129 id. 164. This rule is said to be a rule of property which overrides even the expressed intention of the testator or grantor that it shall not operate, or which rather raises a conclusive presumption that, where a devise or grant is made to a man and his heirs, the testator or grantor intends to use the word “heirs” as a word of limitation and not of purchase. Thus, in the language of Preston on Estates, quoted and adopted by us in Carpenter v. Van Olinder, supra: “Neither the express declaration, first, that the ancestor shall have an estate for his life, and no longer; nor, secondly, that he shall have only an estate for-life in the premises, and after his decease it shall go to his heirs of his body, and, in default of such heirs, vest in the person next in remainder, and that the ancestor shall have no power to defeat the intention of the testator; nor, thirdly, that the ancestor shall be tenant for his life, and no longer, and that it shall not be in his power to sell, dispose or make away with any part of the premises, will change the word ‘heirs’ into a word of purchase.” It thus appears that in this case, the application of the rule is in no way affected by the declaration in the deed that it was the true intent and meaning of •said instrument, that the party of the second part should have and hold only during his natural life, and that upon his death, said premises should be held in fee simple by his heirs. This declaration was wholly ineffectual to make the word “heirs” a word of purchase. It may be admitted that if it had appeared from the terms •of the deed that said word was used as a mere designation of the sons of Alonzo S. Black, the grantee, or if in any way a new or different import had been given to it by superadded words varying its sense and operation, a different conclusion might follow. Carpenter v. Van Olinder, supra. Such, however, is not the case. The deed contains no superadded words of limitation, nor is there anything on the face of the instrument having the least tendency to show that the word was intended as a mere designation of the grantee’s sons. But even if we were to look at the evidence outside of the deed, we are of the opinion that no different result would follow. No person who was present at the time the deed was executed, or who could speak as to the actual intention of the grantors, W'as called or testified as a witness, and the only evidence apart from the deed of what took place at the time, of bearing upon the question of the intention of the grantors, is what is furnished by the allegations of the cross-bill, as the same are admitted by the demurrer and afterward taken pro confesso as against the assignee for want of an answer. But. it nowhere appears from the allegations of the cross-bill that, the word “heirs” was used in the deed as a mere designation of the two sons of Alonzo S. Black, but rather the contrary, it being alleged, in substance, that the word was inserted in the deed by the scrivener by mistake, and that by reason of such mistake the deed failed to convey the remainder in said land in fee to said two sons as the grantors intended. The question remains whether the allegations of the cross-bill, taken as true, warranted the court below in reforming the deed. It sufficiently appears from said allegations that the grantors in said deed intended to reserve to themselves and the survivor of them a life estate in said land, and to convey to Alonzo S. Black a life estate therein, to commence in possession at the death of the survivor of said grantors, with remainder in fee to Samuel A. and William Gr. Black. The case then made is, in substance, that said grantors, with the foregoing intention, went to a conveyancer and instructed him to prepare such a deed ás would carry their said intention into effect; that under such instructions the deed in question was drawn, and they, being aged and not versed in the use of the language necessary to complete and effectuate their intention, supposed and believed that said deed would accomplish that result; that said assignee now insists that said deed conveyed no title to Samuel A. and William G. Black, but that it conveyed the fee to Alonzo S. Black, subject only to the life estates of the grantors; that if said deed does not carry into effect the intention of said grantors, the failure to make it convey the fee simple title to Samuel A. and William G. Black was through the mistake of said conveyancer in not using apt words to express the intent and desire of the grantors, as they directed and instructed him to do. The mistake now insisted upon, though not specifically stated in the cross-bill, consisted in the use of the word “heirs” instead of “children,” and the court decreed the reformation of the deed by substituting the word “children” for the word “heirs” wherever it occurs in the instrument. There is no pretense that said grantors, at the time they executed said deed, were not fully aware of its terms and language, or that they were in any way deceived, misled or otherwise imposed upon, or subjected to any undue or improper influence. It is not claimed that they did not read the deed before executing it, and the legal presumption that they did so must therefore prevail. It must be assumed then as a fact as to which there can be no dispute, that the grantors, when they executed the deed, knew that the word “heirs” was used and that the word “children” was not used. Nor is it claimed that the conveyancer or any other person gave them any advice as to the legal effect of the word thus employed, or as to whether the deed would give effect to their intentions or not. It is clear then that the mistake complained of is not a mistake as to any fact, but simply as to the meaning and legal effect of the word “heirs” when used in a conveyance of the title to land. This, manifestly, is purely a mistake of law. The general rule, subject it is true to certain exceptions, is, that courts of equity will not lend their aid to relieve against mere mistakes of law. Mr. Justice Story, in discussing the rule and its exceptions, after analyzing and reviewing at' considerable length the leading decisions hearing upon the question, reaches the conclusion that the rule is relaxed in cases where there is a total ignorance of title founded in a mistake of a plain, and settled principle of law, and in cases of imposition, misrepresentation, undue influence, misplaced confidence or surprise. “But,” says the learned author, “it may be safely affirmed, upon the highest authority, as an established doctrine, that a mere naked mistake of law, unattended by any such special circumstances as have been above suggested, will furnish no ground for the interposition of a court of, equity.” 1 Story’s Eq. Juris, secs. 137, 138. The general rule above laid down has been frequently recognized and enforced by this court. Thus, in Sibert v. McAvoy, 15 Ill. 106, a bill was filed to reform a contract after the complainant had made certain unsuccessful attempts to enforce it at law, it being alleged in the bill that a mistake had been made in its phraseology by the person employed to write it. In denying the complainant relief, this court said: “If he misconstrued the contract as written, that was a mistake of law and not of fact, and for such mistakes equity can grant no relief. It is where parties intended to insert words in a contract which were by accident omitted, that equity can reform the contract by inserting them, or by expunging words they did not intend to have inserted. If the words are written as the parties intended they should be written, or supposed they were written, when they signed the contract, no matter how much they may be mistaken as to the meaning of those words, no relief can. be granted either at law or in equity. The construction of words is a matter of law. The insertion of words is a matter of fact. It is for mistakes of fact alone. that contracts may be reformed.” In Goltra v. Sanasack, 53 Ill. 456, the complainants’ father, in his lifetime, purchased certain lands and had them conveyed by the vendor to his wife, and her heirs. After his death, the complainants, who were his children by a former wife, filed their bill to reform said deed, alleging that their father intended to have said lands conveyed to his wife and his said children, and supposed that the grantor had so conveyed them, but that, contrary to such intention, the conveyance was in fact made to said wife and her heirs. In denying the relief thus prayed for, we said: “The rule is inflexible that a mistake or misapprehension of law is never relieved against or corrected. If a party designs to and performs an act under a mistaken view of the law affecting the transaction, he is held to the obligation incurred. As a matter of necessity, all persons are presumed to know and act in view, of the law, and the maxim is that ignorance of the law excuses no one.” Many other decisions may be referred to in which the rule under consideration is discussed in its various aspects, among which are the following: Broadwell v. Broadivell, 1 Gilm. 599; Beebe v. Swartwout, 3 id. 162; Shafer v. Davis, 13 Ill. 395; Campbell v. Carter, 14 id. 286; Gordere v. Downing, 18 id. 492; Wood v. Price, 46 id. 439; Sands v. Sands, 112 id. 225; Bonney v. Stoughton, 122 id. 536. It would thus seem to be an inevitable conclusion from the authorities, that the case made by the cross-bill is one upon which a court of equity can grant no relief, and that the decree of the court below reforming said deed is erroneous. For the foregoing reasons, the decree will be reversed and the cause will be remanded to the Circuit Court, with directions to dismiss the cross-bill for want of equity, and to enter a decree upon the original bill giving construction to said deed in accordance with this opinion, the costs in this court and in the Circuit Court to be paid by said assignee out of the assets and estate of the insolvent in his hands. Decree reversed.